FILE COPY




                                   No. 07-15-00194-CV


In the Interest of G.D., a Child             §     From the 364th District Court
                                                     of Lubbock County
                                             §
                                                   August 27, 2015
                                             §
                                                   Opinion by Justice Hancock
                                             §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated August 27, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo